UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

-- xX
ROGER WALKER,
Plaintiff, Case No:
-against- JURY TRIAL DEMANDED
TARGET CORPORATION,
Defendant,
--X
NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant, TARGET CORPORATION
(hereinafter “TARGET”), by the undersigned counsel, hereby removes to this Court the above
captioned action, which was pending against it in the Supreme Court of the State of New York,
County of KINGS. Removal is based on the following grounds:

1. On or about June 16, 2021, Plaintiff, ROGER WALKER, commenced a civil action
against TARGET in the Supreme Court of the State of New York, County of KINGS, docketed as
Index No.514542/202 1 (hereinafter the “Lawsuit”).

2. On or about June 24, 2021, TARGET was served with a copy of the Summons and
Verified Complaint in this Lawsuit via State of New York, Department of State, Division of
Corporations. A true and accurate copy of the Summons, Verified Complaint and Affidavit of
Service upon the Secretary of State is attached as Exhibit A.

3. This Notice of Removal is being filed by TARGET pursuant to 28 U.S.C. § 1446(2)

within thirty days after service of a copy of the Summons and Verified Complaint although the
pleadings do not specify the amount in controversy, a good faith effort has been made to verify the
alleged injuries.

4, In this Lawsuit, Plaintiff asserts causes of action against TARGET based upon
negligence.

5. The Lawsuit alleges that solely as a result of TARGET’s negligence, “within the
premises of Defendant, TARGET CORPORATION, located at 445 Albee Square West, Brooklyn
NY 11201, while Plaintiff was a lawful invitee at the aforesaid location, he was caused to be
seriously injured. (Verified Complaint at § 10).

6. This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 due to
complete diversity among the parties’ citizenship and because the amount in controversy allegedly
exceeds $75,000 exclusive of interest and costs.

Diversity Jurisdiction Exists

7. Plaintiff resides in the County of KINGS, and therefore is a citizen of the State of
New York. (See Summons).

8. Defendant TARGET is a Minnesota business corporation and has its principal place
of business in Minneapolis, Minnesota. Target is not a citizen of the State of New York, nor do
they have principal places of business in New York. No change in the place of incorporation or
principal place of business of TARGET has occurred since the commencement of this Lawsuit.

Amount In Controversy Exceeds $75,000

9, In his Complaint, Plaintiff seeks unspecified damages for personal injuries suffered

at a TARGET store when “within the premises of Defendant, Target Corporation, located at 445

Albee Square West, Brooklyn NY 11201”.
10, On July 14, 2021, Plaintiff’s counsel was requested to stipulate that the recovery
for damages would be capped at $75,000 and that TARGET would forego their request for
removal. Plaintiff's counsel advised in writing that that Plaintiff would not so stipulate, and that
he contends that the amount in controversy exceeds $75,000. See Felipe v. Target Corp. (2008,
SD NY) 572 F Supp 2d 455. See Exhibit B.

11. This Lawsuit is, therefore, a civil action over which this Court has original
jurisdiction pursuant to 28 U.S.C. § 1332 and is one which may be removed to this Court pursuant
to the provisions of 28 U.S.C. §§ 1441 and 1446. Furthermore, removal to this judicial district
and division is proper pursuant to 28 U.S.C. § 1441(a) as this is the district and division embracing
KINGS County, New York, where the Lawsuit is pending.

12. This Notice is accompanied by copies of all process, pleadings and orders served
upon defendant in this action.

13. Promptly after this filing, this Notice of Removal will be served on Plaintiff, and
TARGET will file a copy of this Notice of Removal with the Clerk of Court for the Supreme Court
for the State of New York, County of KINGS.

14. This Notice is signed in accordance with Federal Rule of Civil Procedure 11.

WHEREFORE, Defendant TARGET CORPORATION respectfully removes the Lawsuit
to this Court.

Dated: New York, New York
July 21, 2021
Case 1:21-cv-04087-KAM-LB Document 1 Filed 07/21/21 Page 4 of 4 PagelD #: 4

By:

Mice Spitz

ALICE SPITZ (AS 5155)

MOLOD SPITZ & DeSANTIS, P.C.
1430 Broadway, 21° Floor

New York, NY 10018

Tel: (212) 869-3200

Our File No: TARG 568

Email: aspitz@molodspitz.com

Attomeys for Defendant
TARGET CORPORATION
